Case 1:18-cv-01562-LMB-MSN Document 113 Filed 02/14/20 Page 1 of 1 PageID# 564




 Case: 1:18:CV1562

 US District Court 401 Courthouse Square, Alexandria, VA 22314
  Vient, Plaintiff
                                                                           L
 vs.


 Gannett Co., Inc., Defendant
                                                                    f-tB I 4 2020
                                                                CLERK. U.b. UlSIHICTCOURT
                                                                  ALEXANDRIA, ViRniM"""'
  Motion to Add Documents from October Hearing to Discovery Record

 Pro-se Plaintiff Benjamin Vient Motions here to add Documents from an October
 18, 2019 hearing to this case's Discovery record.

 In Court on October 18, 2019, Pro-se Plaintiff read from these Documents,
 evidencing unauthorized use of Plaintiff's works by Defendant. Exhibit A attached
 here: Sales of works for $2.95 each with a Newsbank: "The licensors of articles
 appearing on our Site have assured us that they have the right to authorize
 electronic distribution of articles." (This evidence appears to show use of 41 of
 Plaintiff's works by the Lebanon Daily News. Pro-se Plaintiff has requested these
 usage details from Defendant in Discovery.)

 Pro-se Plaintiff is uncertain if Documents read at hearings become part of the
 record, so Motions here to add to the Discovery evidence record.



 Respectfully submitted,


 Benjamin Vient, Plaintiff Pro-Se
 CERTIFICATE OF MAILING I HEREBY CERTIFY that on 2020, per
 previous agreement between parties to use designated email addresses, I sent a
 true and correct copy of the foregoing to Laurin Mills at laurin@samek-law.com.




 Benjamin Vient
